United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS            May 28, 2003

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                    Clerk


                              No. 02-60584
                            Summary Calendar



MARC ANTONIO IZQUIERDO GUEVARA,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A70-674-946
                          --------------------

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Marco Antonio Izquierdo Guevara (“Izquierdo”) challenges a

final order of removal issued by the Board of Immigration Appeals

(“The Board”) on June 11, 2002.     The Board summarily affirmed

the Immigration Judge’s (“IJ’s”) decision pursuant to 8 C.F.R.

§ 3.1(a)(7).**    Where, as here, the Board expressly adopts and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       This provision has been renumbered. It is now 8 C.F.R.
§ 1003.1(a)(7). See 68 Fed. Reg. 9831 (Feb. 28, 2003).
                             No. 02-60584
                                  -2-

affirms the IJ’s decision, this Court reviews the IJ’s decision

as if it were the Board’s.    See Mikhael v. INS, 115 F.3d 299, 302

(5th Cir. 1997).

     Izquierdo contends that this court should apply a less

deferential standard of review to the IJ’s findings because the

ruling involved mixed findings of fact and law.      Izquierdo’s

contention that this court should apply a less deferential

standard lacks merit because the IJ made credibility

determinations and this court gives great deference to an IJ’s

determinations regarding credibility.       See Efe v. Ashcroft,

293 F.3d 899, 903 (5th Cir. 2002).

     Izquierdo argues that the Board failed to review the IJ’s

decision, thereby failing to review his case.      Izquierdo’s

argument is foreclosed.   See Soadjede v. Ashcroft, ___ F.3d ___

(5th Cir. Mar. 28, 2003), 2003 WL 1093979.

     Izquierdo also argues that the IJ failed to make explicit

findings regarding his credibility, and that the IJ assigned

undue weight to the discrepancies between his asylum application

and the testimony he presented at his hearing.      The IJ made

the following findings regarding Izquierdo’s credibility:

(1) Izquierdo misrepresented on his asylum application his

position at the bank in Peru, (2) Izquierdo asserted that he was

not provided with protection while working at the bank, but he

later admitted that he received assistance from officials while

working at the bank, and (3) Izquierdo alleged that he was
                            No. 02-60584
                                 -3-

constantly threatened, but testified at his hearing that over a

period of seven years at the bank he received approximately 10

threatening phone calls.   This court will not reverse decisions

based upon credibility determinations.     See Chun v. INS, 40 F.3d

76, 78 (5th Cir. 1994).    Izquierdo’s arguments lack merit because

the IJ made findings regarding his credibility and because the

IJ’s credibility finding is a reasonable interpretation of the

record.   See Chun, 40 F.3d at 78-79.

     Finally, Izquierdo argues that although his family remained

in Peru after he left, the IJ assigned undue weight to this fact.

Izquierdo and his family, which included his wife, children, and

mother, lived in the family home the entire time that Izquierdo

alleged he was harassed and threatened.    Furthermore, Izquierdo’s

wife and children remained in Peru, without incident, for

approximately one and a half years after Izquierdo left for the

United States.   Izquierdo failed to demonstrate a well founded

fear of persecution if he was returned to Peru.    See

Matter of A-E-M-, 21 I&N Dec. 1157, 1160 (BIA 1998).

     The petition for review of the BIA’s decision denying

Izquierdo’s asylum application is denied.

     PETITION DENIED.